Granger, J.
The note in suit was negotiable, and executed to C. A. Cordes, who indorsed it to the jjlaintiff. Under the defense alleged, the burden was upon the defendant to show fraud in the inception of the note, and also that the plaintiff participated therein, or took the note with knowledge thereof. The cause was tried to a jury, which returned a verdict for defendant, on which the judgment is based. The appellant urges that the verdict is without support in the evidence. Appellee, with knowledge of such claim, makes no appearance to resist it,' or to indicate to us what testimony there is for its support, and, upon an examination of the record, we conclude the appellant is correct, and that the judgment should be reversed.